PD-1182-15




November 10, 2015
Envelope Details


  Print this page

  Envelope 7744140
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             11/09/2015 01:42:11 PM
   Case Number
   Case Description
   Assigned to Judge
   Attorney
   Firm Name                              Walter M. Reaves, Jr.
   Filed By                               Tawne Owen
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.00
   Total Court Case Fees                  $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $0.00
   Total Provider Tax Fees                $0.00
   Grand Total                            $0.00
   Payment
   Account Name                           Walter Reaves
   Transaction Amount                     $0.00
   Transaction Response
   Transaction ID                         12637634
   Order #                                007744140-0

   Petition for Discretionary Review
   Filing Type                                            EFile
   Filing Code                                            Petition for Discretionary Review
   Filing Description                                     PDR
   Reference Number                                       10-14-00051-CR
   Comments
   Status                                                 Rejected
   Fees
   Court Fee                                              $0.00
   Service Fee                                            $0.00
   Rejection Information
   Rejection Time       Rejection Comment
   Reason
             11/10/2015 The petition for discretionary review does not contain the identity of Judge, Parties
   Other     04:18:01 and Counsel [Rule 68.4(a)]. You have ten days to tender a corrected petition for


https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=75296bfe-a13c-4635-a857-f0c245bd78a0[11/10/2015 4:20:02 PM]
Envelope Details

           PM                    discretionary review.
   Documents
   Lead Document                          00036547.PDF                                                     [Original]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=75296bfe-a13c-4635-a857-f0c245bd78a0[11/10/2015 4:20:02 PM]